GRAVES, Judge.
This is a companion case to Johnnie Ralph v. State, 148 S.W.2d 401, and J. C. Willis v. State, 148 S.W.2d 397. The appellant being convicted under Chapter Two of the Penal Code defining and punishing riots, and under Art. 467, P.C., the object of such riot having been alleged ■ not to have been accomplished, the punishment accorded appellant was imprisonment in the county jail for four months.
Appellant raises the/ question of a demanded severance herein and its refusal by the trial court as the basis of his first bill of exceptions.
It is noted that from the bill presented to us, and the testimony taken at the time of the hearing of this motion, that there was filed such a motion in a companion case of Jackson v. State, he being charged with the commission of the same offense as was this appellant, together with many others. In the hearing of that motion for a severance it was agreed on the order of trial of J. L. Reese, T. J. Cossey, E. H. Pierce, Lloyd Henry and Sam Smith in the order named. Upon the calling of the companion case of J. L. Reese, upon motion of the State, the court dismissed said cause from the docket. It was then shown that T. J. Cossey was not charged in any court with this offense of rioting, thus disposing of his preference. E. H. Pierce’s case was next called by the court, and he agreed to go to trial; whereupon the State’s attorney moved to dismiss the case against E. H. Pierce. Appellant’s case was next called, and he'was asked if he was now ready, with these other men out of the way, and he answered that he was. The State announced ready in this instant case, and so did the appellant, and this cause proceeded to trial.
We might gather from the record that, as an afterthought from the above outlined proceedings, the appellant filed a severance motion in his case, not in consonance with the one agreed to by him in the Jackson matter. If such be true, then we find a statement'herein that these two defendants *117being unable to agree upon their precedence in the matter of a trial, the court ordered appellant to trial first, and overruled the motion of appellant for a severance. See Art. 652, C.C.P. It is also to be noted that no order of trial is mentioned in the motion filed by appellant, which gives a further effect of Art. 652, C.C.P. We also find that the State’s attorneys were within their statutory rights when they dismissed the cases as to the other defendants named in the order of preference. See Art. 653, C.C.P.
Bill of, exceptions No. 8 relates to the trial court overruling the appellant’s motion for a new trial, and embodied therein seems to be the entire testimony taken upon the hearing of such motion, based upon alleged misconduct of the jury. From such testimony it can be gathered that, upon the jury retiring to their room to deliberate, a juror said that he wondered why the defendant did not take the witness stand; that another juror said he also wondered why; that at such time a third juror said that they could not consider that; the jury had been instructed not to consider that; and that no further reference was made thereto, and said jurors stated that they did not further discuss nor consider such fact.
 Not every casual reference to a defendant’s failure to testify constitutes reversible error, and the cases so holding are numerous. Mullins v. State, 124 Tex.Cr.R. 368, 61 S.W.2d 829; Sowell v. State, 126 Tex.Cr.R. 138, 70 S.W.2d 422; Camp v. State, 130 Tex.Cr.R. 280, 93 S.W.2d 1142; Day v. State, 120 Tex.Cr.R. 17, 48 S.W.2d 266; Jenkins v. State, 49 Tex.Cr.R. 457, 93 S.W. 726, 122 Am.St.Rep. 809; Combs v. State, 102 Tex.Cr.R. 633, 277 S.W. 1087; Carter v. State, 102 Tex.Cr.R. 517, 278 S.W. 840, and many other cases.
There are many bills of exceptions relative to the refusal of certain special charges, as well as many objections and exceptions to the court’s charge. In each instance it is necessary that we be properly informed as to the facts in the case in order to be able to fully understand the matters set forth in such exceptions. We can not consider the statement of facts because same does not appear to have been signed and approved by the county judge, nor does the same appear to be agreed to by appellant’s attorneys. No signature nor approval appears thereon of such judge. See Art. 760, § 2, C.C.P. Vernon’s Ann.C.C.P. art. 760, subd. 2. Hence the instrument presented will not be considered by us, and we are therefore left with no statement of facts, and can not review the bills of exceptions relative to the court’s charge. See Thompson v. State, Tex.Cr.App., 79 S.W.2d 867; Pinkston v. State, Tex.Cr.App., 81 S.W.2d 530; Robertson v. State, 127 Tex.Cr.R. 648, 78 S.W.2d 964; Allison v. State, 127 Tex.Cr.R. 322, 76 S.W.2d 527; Id., 296 U.S. 717, 55 S.Ct. 828, 79 L.Ed. 1672.
Bill No. 9 relates to the introduction of certain photographs of a certain car, and one of a person named Lawson who appeared to be injured in the objected to photograph. These photographs were testified to by the taker thereof as a correct representation of the things and person as such existed soon after the occurrence charged herein as being unlawful, and were also connected up with the riot that hád happened a short time prior to the taking of such pictures.
Mr. Branch in his Penal Code says, page 1032, § 1857: “If a photograph would serve to illustrate any fact in the case or to shed light upon the transaction, it is admissible in evidence, but it is not admissible if it is neither necessary or instructive and when it would only tend to inflame the minds of the jury or tend to create confusion,” citing numerous authorities.
There are numerous citations also found under Art. 703, note 127, Vernon’s Annotated C.C.P., Vol. 2. We find no error in such bill as presented to us.
We are also of the opinion that this record as presented to us evidences no error, and the judgment is accordingly affirmed.